CALLAHAN, J.,
dissenting. The majority has determined that foster parents are state employees within the *168meaning of General Statutes § 5-141d and are therefore entitled to be defended and indemnified for negligent acts performed within the scope of their “employment” as foster parents. I believe that it is a perversion of the term “state employee” as used in General Statutes § 5-141d to include foster parents within its ambit. Therefore, I respectfully dissent.
Both parties agree that this case boils down to a question of legislative intent. The dispositive issue is whether the legislature intended foster parents to be considered state employees who are entitled to defense and indemnification from the state pursuant to General Statutes § 5-141d in common law negligence actions. In the specific context of statutes in derogation of sovereign immunity, “[w]here there is any doubt about [the] meaning or intent [of the statute, it is] given the effect which makes the least rather than the most change in sovereign immunity. . . . [T]he state’s sovereign right not to be sued without its consent is not to be diminished by statute, unless a clear intention to that effect on the part of the legislature is disclosed, by the use of express terms . . . .” (Citation omitted; internal quotation marks omitted.) White v. Burns, 213 Conn. 307, 312-13, 567 A.2d 1195 (1990). I believe that the answer to the question of whether foster parents are properly characterized as state employees is, at best, ambiguous. Because we are bound to construe strictly statutes in derogation of sovereign immunity and to resolve any ambiguities in those statutes in favor of preserving the public fisc, I would conclude that foster parents are not state employees within the penumbra of § 5-141d.
One of the difficulties with the majority’s opinion is the way in which it characterizes and addresses the issue, limiting its analysis to determining whether a foster parent is an employee or an independent contractor. “The foster parent’s actual status is rather unique *169and does not actually fit within either term. A more apt description of a foster parent would be more of an expense-reimbursed volunteer who must be licensed and who operates within certain guidelines.” Mitzner v. State, 257 Kan. 258, 262, 891 P.2d 435 (1995). Rather than attempting to pound a square peg into a round hole by restricting the potential classification of a foster parent to “employee” or “independent contractor,” I would determine only whether the legislature intended a foster parent to be a state employee within the meaning of § 5-141d when it enacted the statute. If a foster parent does not clearly fit within the intended meaning of the term “employee” in the statute, the state must prevail under the required strict interpretation of sovereign immunity. White v. Burns, supra, 213 Conn. 312-13.
If the “right to control” test relied on by the majority is appropriately used to distinguish employees from independent contractors, how well can we expect it to function when we consider foster parents, who fill a role that fits neither category upon which the “right to control” test is premised? In addition to foster parents, what other functionaries who the state licenses and regulates, not generally thought of as employees, might now fit under the heading of state employees?
The right to control of the commissioner of children and families (commissioner) manifests itself predominantly in the licensing requirements and in the regulation of foster parents and their homes. In other words, the right to control exists in the licensing mechanism of the state and in the promulgation of regulations, and not in the day-to-day oversight that traditionally evidences the right to control in employer-employee relations. In the present case, the plaintiffs had numerous specifications with which they had to comply, but how they parented, the means and method of their parenting, was beyond the actual control of the commissioner. While the commissioner may have a right to *170control the nuts and bolts of providing for a child’s health and safety, in reality the commissioner cannot regulate the true parenting aspects of the foster parent-foster child relationship. In fact, the only reason foster parents exist is to provide the children with something the state itself cannot provide. To say then that the state has a right to control that part of the foster parent function that cannot be performed by the state belittles the subtle and personal nature of parenting.
The ambiguity pertaining to the issue of whether a foster parent is properly characterized as a state employee is highlighted by the decisions of our sister states. As the majority concedes, “the majority of courts in other states that have considered this issue have concluded that foster parents are not employees of the state.” Although the majority seeks to distinguish some of these cases, the fact remains that there are several cases that are strikingly similar to the case before us and that reach the opposite result. See Mitzner v. State, supra, 257 Kan. 263 (“an individual does not become a state employee by becoming a licensed foster parent”); New Jersey Property-Liability Ins. Guaranty Assn. v. State, 195 N.J. Super. 4, 16, 477 A.2d 826 (1984) (foster parents not state employees for purposes of New Jersey Tort Claims Act); Kern v. Steele County, 322 N.W.2d 187, 189 (Minn. 1982) (considering five factors, including right to control manner of performance, control of premises and right of discharge, and concluding that foster parents are not state employees).
Another indication that foster parents were not clearly intended to be included within the defense and indemnification provisions of § 5-141d was provided by the legislature when it enacted No. 94-216 of the 1994 Public Acts subsequent to the death of the plaintiffs’ foster child. The relevant portion of that public act provides: “A person licensed pursuant to section 17a-114 of the general statutes shall be liable for any act *171or omission resulting in personal injury to a child placed in his care by the commissioner of children and families to the same extent as a biological parent is liable for any act or omission resulting in personal injury to a biological child in his care.” Representative John Thompson, speaking in support of the public act, stated that its purpose was “[to] provide liability coverage for foster parents at the same level as natural parents when caring for a child placed in their custody.” 37 H.R. Proc., Pt. 16, 1994 Sess., p. 5884. When the possibility of making foster parents state employees was raised on the floor of the House of Representatives in 1994, Representative Thompson responded, “I believe that this bill has been endorsed by the Foster Parents Association and I do not believe there has ever been any discussion by them that they would seek employment status with the state. On the contrary, this bill is to protect their interest and allow them to remain private people and I think that is in the best interests of the children. . . . [A]t this point, I know of no interest on the part of the foster parents or on the part of the state to give them that status.” Id., p. 5887. The fact that the 1994 legislature, a group presumably familiar with the existing state of the law, articulated its understanding that foster parents were not state employees within the meaning of § 5-141d suggests further that the intent of the legislature concerning whether foster parents are to be treated as state employees is, to say the least, open to question.
In short, I would not find a waiver of the state’s sovereign immunity in this case where the meaning of the term “employee” in the context of the statutory scheme waiving sovereign immunity is uncertain at best. I respectfully dissent.